I.-&hCol. Homer Garrison, Jr., page 2 (C-152 )



      Act, shall have been filed with the Depart-
      ment of Public Safety covering the operat,ion
      of any commercial motor vehicle or truck-
      tractor, no further such ,lease,memorandum,
      or agreement coverlng,the operation of the
      same commercial motor vehicle or truck-
      tractor may be accepted by the Department
      of Public Safety for filing until the exist-~
      ing lease, memorandum, or agreement shall
      have expired In accordance with its own
      te~rmsor there shall have been filed with
      the ,Departmentof Public Safety a full re-
      ,lease thereof."
       The language of,the statute is explicit and provides
that .the Department of Public Safety "cannot accept a second
lease for filing covering the operatjon of any commercial
motor vehicle or truck-tractor:
            I,
             .,'i. . until the existing:,lease,memo-
       randum tiragreement shall have expired in
       accordance with its own terms or there
       shall have been filed with the Departmen:
       of Public Safety,,afull release thereof.
We, therefore, ~answer your first question in the negative.
The Department of Public Safety cannot accept a second lease
on the same motorvehicle covering intrastate operations until
the first lease has expired or been released.
       Your second question we Interpret to apply to commodi-
ties and transportation for hire in interstate commerce only.
In relation to such Interstate operationsthe Texas Supreme
Court hasheld as follows:
           "Under the Constitution of the United
       States the power of Congress to regulate
       Interstate commerce is supreme. (Cases
       cited.) In the exercise of that power the
       Federal Motor Carrier Act was passed, and
       all existing state laws in conflict there-
       with were superseded. (Cases and authori-
       ties cited.) This insures uniformity of
       regulation. It is quite obvlous~that many
       conflicts would occur, and that much con-
       fusion would follow if the different states
       had the power to regulate Interstate com-
       merce ifidependentof the power of Congress
       . . . .

                          -737-
-   -




        Col. Homer Garrison, Jr.; page 3 (C-152   )



        The Court continues further on:
                    "Supreme control over the operation of
                interstate commerce was assumed by the
                Federal Motor Carrier Act." Railroad Com-
                mission of Texas v. Querener, 150 Tex. go,
                242 S .W .2d lob (1931).

                The Interstate Commerce Commission has in Rx
        MC-43 under authority of 49 U.S.C. 304, part 20'7,-=F&
                                                          promu ga ,e
        -In     rules and regulations covering the lease and inter-
        change of vehicles. Under these rules and regulations a
        lessee may in certain instances be considered as an "owner."
        As such owner he may sublease, under the rules set out by
        the Interstate Commerce Commission, to other authorized
        carriers during the duration of,the ownership. Section 207.4
        (4) (I), Ex parte No. MC-43. This would involve a two-lease
        situation and as such would be in.violation of Article 6701d,
        Vernon's Civil Statutes, if such statutes contemplated the
        regulation of interstate commerce. Article 6701~~   was origi-
        nally enacted by the Legislature in 1953, long after the
        Federal Government by the Interstate .CommerceAct had pre-
        empted regulation of motor transportation for hire in inter-
        state commerce. The Legislature must heaverconsidered this
        fact when enacting Article 6701c-1 and obviously did not mean
        to pass a statute which would be unconstitutional because It
        invaded the field of interstate commerce already pre-empted
        by federal legislation. The State Act must be interpreted
        to make it constitutional and valid if by any reasonable con-
        struction the enactment can be sustained. 39 Tex.Jur. 206,
        Statutes, Sec. 111, and cases there cited. This office is
        therefore, of the opinion that the term "registered owner
        as used in Article 6701~~  means, for interstate commerce
        transoortation, the "owner" as reconnlzed bv the Interstate
        CommeEce Commission. Rx parte MC-43, Section 207.4 (a) (4)
        (I) provides:
                    "Lessee may be.considered as owner. Pro-
                vision may be made therein for considering
                the lessee as the,owner for the purpose of
                subleasing under these rules,to other au-
                thorized carriers during such duration."
        To answer your second question literally, the Department of
        Public Safety could not accept for filing the second lease.
        However, if the first lease from A to B had not been filed
        and the Department was furnIshed with satisfactory evidence
        of compliance with EK parte MC-43 the Department would be

                                    -738-
Col. Homer Garrison, Jr., page 4 (C-152 )


authorized to consider the person recognized by the Inter-
state Commerce Commission as the owner, for purposes of
Article 67Olc-1. The lessee (person operating the vehicle),
however, would be required to satisfy the requirements of
Article 670112-lby furnishing the Department of Public Safety
with a copy of the lease between the "owner',as recognized
by the Interstate Commerce Commission and the lessee actually
using the equipment. Such lease and leasing transaction would
have to,comply with the terms and provisions of Article 6701c-1.
        We are aware that this office in Opinion No. S-117,
dated December 23, 1953, held in part as follows:
           "Article 67Olc-1, V.C.S., applies to all
       operations of commercial motor vehicles and
       truck-tractors, except to the operations there-
       in specifically exempted, when the operator
       thereof is not the registered owner of such
       vehicle, or his agent, servant or employee,
       regardless of the character of the operation
       as being private or for hire, regulated or
       nonregulated, intrastate or interstate, and
       such application Is not violative of the Inter-
       state Commerce Clause of the Constitution of
       the United States."
Insofar as the quoted holding conflicts wlth this opinion on
the question of leases on commercial vehicles in interstate
commerce isgoverned by Ex parte MC-43, Opinion No. S-117 is
overruled.
        You asked In your third question whether the Depart-
ment can accept for filing a lease in which two lessees are
indicated. Article 6701c-1,  as amended by the Legislature
in 1963, contains the following language:
            "Sec. 2.  No commercial motor vehicle nor
        any truck-tractor shall be operated over any
        public highway of this State by any person
        other than the registered owner thereof, or
        his agent, servant or employee under the
        supervision, direction, and control of such
        registered owner unless such other person
        under whose supervision, direction and con-
        trol said motor vehicle or truck-tractor Is
        operated shall have cause to be filed with
        the Department of'Public Sar'etyan executed
        copy of the lease, memorandum, or agreement


                            -739-
Col. Homer Garrison, Jr.,.page 5 (C-152 .)   ."~:,pi



       under which such commetiial,motor vehicle or
       truck-tractor Ianbeing operated. . . .
           "Sec. ‘4. Such lease, memorandum, or
       agreement as required by Section 2 of this
       Act shall contain or provide, but shall not
       be limited to, I. . (a provision) that the
       operation of such vehicle shall be under
       the full and complete control and super-
       vision of the person other than the regis-
       tered owner, : . . .' (Emphasis supplied.)
It therefore, becomes apparent that It would be Impossible to
have a commercial vehicle leased to more than one lessee at
any one time in view of the requirement in Section 4 that the
operation of such vehicle shall be under the "full and %om-
plete control and supervision" of the person other than the
registered owner operating the vehicle. No lessee would be
in a position to make this statement if at the time the lease
was entered into it was contemplated that he would "share"
such "full and complete control and supervision" of ,the
vehicle with another person. We are therefore, of the opinlon
that the Department may not accept for filing, under the pro-
visions of Article 6701~~I., Vernon's Civil Statutes, a lease
of a commercial motor vehicle In which two leseees~(separate
business organizations or corporations) are indicated.
                         SUMMARY
          The Department of Public Safety cannot ac-
       cept for filing a lease on a motor vehicle
       moving in intrastate commerce as long as there
       Is a lease on the same motor vehicle on file
       which has not expired or been released.
          A lease, under interstate commerce rules
       and regulations makes the lessee the "owner"
       and makes such owner a "registered owner" as
       that term is used In Article 6701~2-1.  The
       said "owner" can then lease the commercial
       vehicle for interstate operations and the
       lessee of such "owner" of such commercial
       vehicle must file the lease under which he
       is operating the vehicle as required by
       Article 6701c-1.
          The Department of Public Safety cannot
       accept for filing a lease of a commercial

                           -Pm-
col.   Homer Garrison, Jr., page 6 (C-152 )


          vehicle under the terms of Article 6701c-1 ,in
          which two lessees (separate business organ-
          izations or corporations) are indicated.
                               Yours very truly,




NVS:aj:br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
James M. Strock
George Gray
Linward Shivers
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                             -741,